Erik M. Bashian, Esq.
T: (516) 279-1554
F: (516) 213-0339
eb@bashpaplaw.com

*Admitted to Practice in New York and New Jersey
                                                                                  VIA CM/ECF Only



                                                   March 16, 2020
                                   Application GRANTED. The Initial Pretrial Conference is reset for
U.S. District Judge Lewis J. Liman April 15, 2020 at 10:30 a.m. The conference will proceed
United States District Court       telephonically. All counsel are directed to call (888) 251-2909 and use
Southern District of New York      Access Code 2123101. No further extensions.
500 Pearl Street, Room 701
New York, New York 10007
                                                                       3/16/2020
Re:     Nelson v. Peoples Choice Kitchen, Inc. et al., Case No.: 1:19-cv-4143-LJL

Dear U.S. District Judge Liman:

        This office represents the Plaintiff Kareem Nelson (“Plaintiff”) in connection with the above-
referenced action. An Initial Conference is currently scheduled in this matter for March 23, 2020 at
4:30 p.m. We write to respectfully request an adjournment of the conference as our office is
currently closed due to COVID-19. This request will not prejudice any of the parties or affect any
other scheduled dates in that counsel for the defendant Peoples Choice Kitchen, Inc. consents to this
request and defendant 2733 FDB1963 LLC has yet to appear. Our request is also necessary because
the parties have engaged in settlement discussions and are hopeful the parties may be able to resolve
this action without incurring further costs and fees. Accordingly, it is respectfully requested that
Your Honor reschedule the conference and all of its deadlines to a date of its convenience or to a
date in mid-April.

        We thank this Honorable Court for its time and consideration in this matter.

                                                                 Respectfully submitted,

                                                                 BASHIAN & PAPANTONIOU, P.C.

                                                                 /s/ Erik M. Bashian
                                                                 ________________________
                                                                 Erik M. Bashian, Esq.


cc:     Carolyn V. Minter, Esq. (CM/ECF)




   500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM
